Exhibit 10.1
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN DENNIS F. RIORDAN AND TREEHOUSE FOODS, INC.
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
April 21, 2009, is between TREEHOUSE FOODS, INC., a Delaware corporation (the
“Company”), and DENNIS F. RIORDAN (the “Executive”).
     WHEREAS, the Company and Executive deem it desirable to amend Executive’s
November 7, 2008 Employment Agreement (the “Agreement”) to remove the provisions
thereof providing for a change in control excise tax gross-up payment; and
     WHEREAS, pursuant to Section 8(k) of the Agreement, amendment can only be
made to the Agreement pursuant to written consent of the Company and Executive.
     NOW, THEREFORE, BE IT RESOLVED, in consideration of the foregoing, it is
mutually agreed that the Agreement is amended, effective April 21, 2009, by
deleting the provisions of Section 6(g), Payment Following a Change of Control,
in their entirety and designating said Section 6(g) “Reserved.”
     Except as modified by this Amendment, the terms of the Agreement shall
remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of this 21st day of April, 2009.

          TREEHOUSE FOODS, INC.
      By:   /s/ Sam K. Reed         Name:   Sam K. Reed       Title:   Chief
Executive Officer       EXECUTIVE
      /s/ Dennis F. Riordan       Dennis F. Riordan             

